Citation Nr: 0023408	
Decision Date: 08/17/00    Archive Date: 09/05/00

DOCKET NO.  95-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a low back injury, including lumbar 
strain with mild disc space narrowing at T12-L1.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994.  

This matter is before the Board Of Veterans' Appeals (Board) 
on appeal from the September 1994 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in which 
the RO granted service connection for chronic low back strain 
with disc space narrowing at T12-L1 and assigned a 10 percent 
disability evaluation for the disorder.  The veteran 
perfected an appeal of the assigned rating.  This case was 
previously before the Board in September 1996 and in March 
1998, at which times the Board remanded the case to the RO 
for further development.  The requested development has been 
completed to the extent possible and the case returned to the 
Board.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
informed decision on the veteran's appeal has been obtained 
by the RO. 

2.  The service-connected low back disorder is manifested by 
complaints of pain and limited motion, without medical 
evidence of demonstrable muscle spasm on extreme forward 
bending or other significant low back pathology.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of a low back injury, including lumbar 
strain with mild disc space narrowing at T12-L1, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.655, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292 and 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in June 1992 the 
veteran complained of low back pain following an injury 
incurred three days earlier during airborne operations.  The 
treating physician found that the veteran's neck and vertebra 
were very sensitive to palpation and the veteran reported 
some tingling sensation in her neck.  Physical examination 
revealed pain when she bent her knees to her chest.  A July 
1992 record contains a notation that service medical records 
had been lost and that temporary records had been made that 
same day.  In September 1992 the veteran reported that she 
had injured herself during airborne operations in late August 
1992.  The assessment at that time was low back pain with 
spasms.  In December 1992 she again complained of back pain 
at T1-T3, which was attributed to muscle strain due to a 
vigorous workout.  The service medical records make no 
further reference to any back complaints through her January 
1994 separation.  There is no separation examination 
associated with the claims folder.  

VA outpatient treatment records from March to June 1994 show 
that the veteran received treatment for low back pain.  In 
April 1994 she reported that low back pain had increased 
after having given birth earlier that year, and that the low 
back pain increased with bending or standing.  Examination 
revealed moderate pain in the low back, decreased trunk 
mobility, mild postural problems, and decreased active 
movement in the hips.  An X-ray study of the lumbar spine 
showed a transitional vertebral segment, but was otherwise 
negative.  An X-ray study of the thoracic spine showed 
equivocal mild disc space loss at T12-L1.  Later the veteran 
complained of severe back pain, which the treating physician 
assessed as a muscle strain of the upper back.  Physical 
examination in May 1994 showed full range of motion of the 
spine with tenderness to palpation over the T2-L1 area and 
negative straight leg raising test, and her complaints were 
attributed to a problem with body mechanics.  A computerized 
tomography (CT) scan of the lumbar spine in June 1994 was 
shown to be normal.  She received weekly physical therapy in 
July and August 1994.

The report of an April 1994 Persian Gulf Registry examination 
indicates that she complained of back and neck pain.  
Examination of the spine showed tenderness in the muscles of 
the upper back and neck, but no abnormalities in the lumbar 
spine were recorded.  The examiner provided a diagnosis of 
myositis of the thoracic and cervical muscles.

In her October 1994 notice of disagreement the veteran 
alleged that while physical therapy had helped her to some 
extent, VA had discontinued her treatment due to cost.  She 
claimed that she had difficulty bending over to pick up her 
two small children, as well as difficulty carrying them, due 
to pain and locking in the back.  She claimed that her back 
disability impaired her ability to work, sleep, and play 
sports with her children.

In her January 1995 substantive appeal she stated that some 
of her service medical records had been lost and never found.  
She also stated that she had limitation of forward bending, 
kneeling, and lifting, and that her back tended to lock up.  
She reported that she was in constant, moderate to severe 
pain.  She stated that her low back disability prevented her 
from sleeping and performing daily activities, and that it 
hindered her ability to pick up her children.  She indicated 
that she was seeking a 40 percent evaluation for her service-
connected back disability.  

In a VA examination in February 1995 the veteran reported 
that she had injured her back in parachute jumping.  She 
stated she had injured her back every time she jumped, with 
the first injury having been sustained in 1991.  Her symptoms 
were treated with pain medication and limited duty for 
30 days, after which she was returned to full duty.  She 
reported that the pain in her back had been getting worse, 
that she was unable to tie her shoes or pick up her son, and 
that she had back pain with sitting or bending.  She also 
reported having received physical therapy for three months in 
1994.

Physical examination revealed extreme tenderness to palpation 
over the lumbosacral joint and both paraspinal muscles in the 
lumbar area.  The examiner also found evidence of muscle 
spasm or voluntary muscle guarding.  The range of motion was 
severely reduced, in that any attempted movement caused 
severe pain.  The range of motion was forward flexion to 50 
degrees, extension to 10 degrees, lateral flexion to 
20 degrees bilaterally, and rotation to 10 degrees 
bilaterally.  In describing any objective evidence of pain on 
motion, the examiner stated that the veteran had reported 
having severe pain with every movement.  The examination 
revealed a postural abnormality of mild kyphosis, but no foot 
drop or muscle atrophy was found.  An X-ray study showed a 
transitional segment at L5, and the examiner provided a 
diagnosis of degenerative disc disease in a person with "an 
apparent very low pain threshold."

The RO also provided the veteran an examination in March 
1995, which included review of her claims file.  At that time 
she again complained of low back pain, but denied receiving 
any treatment, including medication, for her back.  
Examination revealed some mild tenderness to touch in the 
lumbar spine.  She was able to forward flex to only 35 
degrees due to pain, but the examiner definitively found no 
objective evidence of muscle spasm on forward bending.  She 
was able to laterally bend to 20 degrees in either direction, 
and she had no pain with hyperextension.  Straight leg 
raising was completely negative at 90 degrees.  Sensation, 
muscle strength, and reflexes in the lower extremities were 
normal.  An X-ray study showed a transitional vertebra, which 
the examiner defined as the veteran having six lumbar 
vertebrae.  There was no significant disk space narrowing in 
the lumbar spine.  The examiner stated that he was unable to 
document any evidence of disease in the veteran's lumbar 
spine, and that no further evaluation or treatment was 
needed.  

VA treatment records show that in July 1995 the veteran 
reported that her back pain had been better until two months 
previously.  Examination showed tenderness to palpation in 
the muscles of the lower thoracic and upper lumbar spine, and 
medication was provided.  She again received physical therapy 
from August to October 1995, with improvement of her 
symptoms.

In a November 1995 statement the veteran reported that she 
had been denied employment by the United States Postal 
Service due to her back disorder.  In a May 1996 statement 
she reported that although she had been using a 
transcutaneous electrical nerve stimulator (TENS) unit 
everyday, her back pain had become worse.  She claimed that 
her back pain interfered with her sleep and that her back 
locked when she bent over.  She stated that she had been 
unable to secure employment as a result of her back 
disability and that she had been unable to play with or hold 
her children unless she was sitting down.  She reported that 
she had been taking medication for the pain.  

VA outpatient treatment records show that the veteran 
continued to receive medication for back pain through May 
1996.  The report of a September 1995 magnetic resonance 
image (MRI) indicates that the testing revealed minimal disc 
bulging at L3-L4 and L4-L5, with no evidence of disc 
protrusion or spinal stenosis.  

During an October 1997 VA examination the veteran complained 
of a constant throbbing, stabbing, tingling, and sharp pain, 
for which she had been given medication and the TENS unit, 
which she used everyday.  She stated that nothing aggravated 
the pain.  Physical examination revealed that the veteran had 
a normal gait and posture, with no swelling or fixed 
deformity of the spine.  There was no tenderness in the 
musculature of the low back, but mild tenderness along the 
mid-line of the lumbar spine.  The range of motion was 
forward flexion to 65 degrees, with discomfort; backward 
extension to 25 degrees; left and right lateral flexion to 
30 degrees; and rotation to the left and right to 45 degrees.  
Muscle strength of the lower extremities was 5+/5+ 
bilaterally, and the sensory examination of the lower 
extremities was normal.

During the examination the examiner reviewed the veteran's 
claims file and referenced relevant portions of the medical 
records in the report of the examination.  He noted that an 
X-ray study in February 1995 showed a transitional vertebra 
and that the lateral view showed no degenerative changes.  He 
provided a diagnosis of muscular lower back pain, and stated 
that there were no findings to suggest a herniated lumbar 
disc.  

In conjunction with the Board's March 1998 remand the RO 
attempted to provide the veteran an additional VA examination 
in order to fully document the manifestations of the low back 
disorder, but she failed to report for the examination.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where the veteran disagrees with an initially assigned 
disability evaluation, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40; VAOPGCPREC 36-97.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

The Schedule provides a 10 percent disability rating for 
slight limitation of motion of the lumbar spine, a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Schedule provides a noncompensable rating for lumbosacral 
strain when based on slight subjective symptoms only; a 
10 percent rating with characteristic pain on motion; a 
20 percent rating with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a 40 percent rating with severe 
lumbosacral strain manifested by listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Analysis

The Board finds that the veteran's appeal of the assigned 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist her in the development of the facts pertinent to 
the appeal.  38 U.S.C.A. § 5107(a); see also Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The relevant evidence 
consists of VA treatment records and the reports of VA 
examinations in February and March 1995 and October 1997.  
The Board notes that the RO attempted to provide the veteran 
an additional examination following the March 1998 remand, 
for which she failed to appear.  She has not established good 
cause for her failure to appear and consideration of her 
appeal is limited to the evidence of record.  38 C.F.R. § 
3.655(b).  The Board concludes, therefore, that all available 
data has been obtained for determining the merits of the 
veteran's appeal and that VA has fulfilled its obligation to 
assist her in the development of the facts of her case.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, in 
this case the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Since the initiation of the veteran's claim for VA 
compensation, the low back disorder has been manifested by 
complaints of pain and limited motion, with no objective 
evidence of muscle spasm or other significant low back 
pathology.  With the grant of service connection in September 
1994, the RO evaluated the low back disability under 
Diagnostic Code 5295 for lumbosacral strain.

A 20 percent rating under Diagnostic Code 5295 is warranted 
if the low back disorder is manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  In describing his 
objective findings the VA examiner in February 1995 noted 
muscle spasm or voluntary guarding.  The examiner determined 
the range of motion of the lumbar spine, however, and did not 
record any evidence of muscle spasm with forward flexion of 
the spine.  None of the remaining medical evidence shows that 
muscle spasm was objectively demonstrated, and the VA 
examiner in the following month found that there was 
"absolutely" no muscle spasm present.  Despite the veteran's 
contentions that she is unable to bend over, the objective 
findings show that she was able to forward flex the 
lumbosacral spine without evidence of muscle spasm or 
"locking."  None of the medical evidence indicates that the 
disorder is manifested by the loss of lateral spine motion, 
unilateral.  The Board finds, therefore, that the schedular 
criteria for a disability rating in excess of 10 percent 
based on chronic lumbosacral strain are not met.

Under Diagnostic Code 5292, a disability rating in excess of 
10 percent is applicable if the motion of the lumbar spine is 
moderately limited.  The VA examiner in February 1995 found 
that the range of motion of the lumbosacral spine was 
severely reduced, apparently due to complaints of pain.  The 
examiner also noted that every attempted movement caused 
severe pain, and indicated that the veteran apparently had a 
very low pain threshold.  With the exception of mild disc 
space narrowing at T12-L1 that was shown in 1994 and the 
transitional segment at L5 found in February 1995, none of 
the remaining medical evidence existing at that time 
documented any objective evidence of low back pathology.  The 
examiner in March 1995 specifically found no evidence of 
disease in the lumbar spine.  The Board finds, therefore, 
that the veteran's purported limitation of motion due to 
pain, as shown in the February 1995 examination report, is 
not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999) 
(the Board must determine the credibility and probative value 
of the evidence).  The Board finds, therefore, that the 
actual limitation of motion of the lumbar spine is no more 
than slight, and that the criteria for a disability rating in 
excess of 10 percent based on limitation of motion of the 
lumbar spine are not met.

An X-ray study of the thoracic spine in April 1994 showed an 
equivocal mild disc space loss at T12-L1, and an MRI of the 
lumbosacral spine in September 1995 revealed minimal L3-L4 
and L4-L5 disc bulging.  Although the VA examiner in February 
1995 provided a diagnosis of degenerative disc disease, the 
examiner did not describe any objective clinical or 
diagnostic findings in support of that diagnosis.  The 
February 1995 examination report is, therefore, of limited 
probative value in determining the appropriate diagnostic 
code for evaluating the service-connected disability.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the 
failure of the physician to provide a basis for his opinion 
affects the weight of the evidence).

The VA examiner in October 1997 reviewed the reports of the 
April 1994 and September 1995 diagnostic testing and, based 
on review of all the relevant medical evidence and a physical 
examination, found no evidence of lumbar disc disease.  The 
examiner in October 1997 attributed the veteran's complaints 
of pain to muscular low back pain.  Because the opinion of 
the examiner in October 1997 was based on review of the 
relevant medical evidence as well as the physical 
examination, the Board finds that the October 1997 
examination report is highly probative.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (an opinion that is based on 
review of the entire record is more probative than 
unsubstantiated opinions).  The Board finds, therefore, that 
evaluation of the low back symptoms under Diagnostic Code 
5293 for intervertebral disc syndrome is not warranted.  
38 C.F.R. § 4.71a.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The veteran 
contends that she experiences constant, daily back pain that 
ranges from moderate to severe.  The VA examiner in February 
1995 also noted that every attempted movement caused severe 
pain, and indicated that the veteran apparently had a very 
low pain threshold.  The medical evidence, however, does not 
document any significant objective findings of low back 
pathology.  There is no evidence of muscle or bone 
abnormality or neurological injury to support the veteran's 
assertions.  The examiner in March 1995 stated that there was 
no evidence of lumbar disease, and the examiner in October 
1997 found, after considering the radiology reports, that 
there were no findings indicative of disc disease.  The Board 
finds, therefore, that the veteran's assertions regarding the 
severity of the low back pain are not credible.  Baldwin, 13 
Vet. App. at 1.  The Board has determined that the functional 
limitations resulting from low back strain are appropriately 
compensated by the 10 percent rating that has been assigned 
in accordance with Diagnostic Code 5295.  DeLuca, 8 Vet. App. 
at 202.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service-
connected low back disorder has resulted in any 
hospitalizations.  Although she contends that her low back 
symptoms have prevented her from finding employment, the 
Board has found that her assertions regarding the severity of 
the low back symptoms are not credible.  The VA examiners and 
treating physicians have found no objective evidence 
indicating that the veteran is unemployable due to her 
service-connected disability.  The Board finds, therefore, 
that remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

For the reasons shown above, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
the residuals of a low back injury, including lumbar strain 
with mild disc space narrowing at T12-L1, have not been met 
at any point in time since the initiation of the veteran's 
claim for service connection for a low back disorder.  
Fenderson, 12 Vet. App. at 119.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
her appeal to establish entitlement to a disability rating in 
excess of 10 percent.



ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the residuals of a low back injury, 
including lumbar strain with mild disc space narrowing at 
T12-L1, is denied.



		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

